UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to section 13 or 15(d) of the Securities Exchange Act of Date of Report (Date of Earliest Event Reported):October 17, 2008 (October 16, UST INC. (Exact name of registrant as specified in its charter) Delaware 0-17506 06-1193986 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification Number) 6 High Ridge Park, Building A, Stamford, Connecticut 06905 (Address of principal executive offices) (Zip Code) (203) 817-3000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ⃞ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) xSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ⃞ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ⃞ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On October 16, 2008, UST Inc., a Delaware corporation, and Altria Group, Inc., a Virginia corporation, issued a joint press release, a copy of which is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (c)Exhibits The following are included as exhibits to this report: Exhibit No. Description 99.1 Join Press Release of UST Inc. and Altria Group, Inc., dated October16, 2008. UST INC. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UST INC. (Registrant) Date: October 17, 2008 By: /s/ Gary B. Glass Name: Gary B. Glass Title: Vice President,General Counsel andAssistant Secretary INDEX TO EXHIBITS Exhibit No. Description 99.1 Join Press Release of UST Inc. and Altria Group, Inc., dated October16, 2008.
